Citation Nr: 0013196	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  96-37 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, on a direct basis, or secondary to alleged 
Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

R. Acosta, Counsel



INTRODUCTION

The veteran received an honorable discharge in February 1972, 
after 20 years of active military service.  He passed away in 
November 1995, and his surviving spouse is the appellant in 
the present matter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).  It was remanded by the Board in 
September 1998 for additional development, and the claims 
folders are now back at the Board.


FINDINGS OF FACT

1.  The veteran died in November 1995, after sustaining a 
multi-organ system failure that was due to chronic 
lymphocytic leukemia (CLL) and metastatic squamous cell 
carcinoma.

2.  According to the veteran's certificate of death, the 
approximate interval between the onset of the immediate 
causes of death and the veteran's actual death was six 
months, and an autopsy was not performed.

3.  At the time of his death, the veteran was not service-
connected for any disability, nor was he in receipt of any 
type of VA benefits.

4.  It has not been shown that the veteran served in the 
Republic of Vietnam during the Vietnam era, or that he was 
exposed to herbicides such as Agent Orange at any time during 
service.

5.  It has not been objectively shown that the CLL and 
squamous cell carcinoma that led to the veteran's death in 
November 1995, which were first diagnosed approximately 16 
and 26 years, respectively, after the veteran's separation 
from active military service, had their onset during service 
or are in any way causally related to service.


CONCLUSION OF LAW

The appellant has failed to fulfill her initial duty to 
submit a claim of entitlement to service connection for the 
cause of the veteran's death that is well-grounded or capable 
of substantiation.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. §§ 3.307, 3.309, 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial considerations, the applicable VA laws and 
regulations
and the appellant's contentions:

The threshold question that must be resolved at the outset of 
the analysis of any issue is whether the appellant's claim is 
well-grounded; that is, whether it is plausible, meritorious 
on its own, or otherwise capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has said 
that the statutory "duty to assist" under 38 U.S.C.A. 
§ 5107(a) (West 1991) does not arise until there is a well-
grounded claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The question of whether or not a claim is well-grounded is 
significant because if a claim is not well-grounded, the 
Board does not have jurisdiction to adjudicate that claim.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

An appellant has, by statute, the duty to submit evidence 
that a claim is well-grounded.  The evidence must "justify a 
belief by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991).  Where such 
evidence is not submitted, the claim is not well-grounded, 
and the initial burden placed on the appellant is not met.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury during service (lay or 
medical evidence), and of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including an appellant's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  See Cartright 
v. Derwinski, 2 Vet. App. 24 (1991).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  See 
Murphy, at 81.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).

In addition to the above, VA regulation permits the granting 
of service connection on a presumptive basis whenever it is 
shown that a veteran was exposed to a herbicide agent during 
active service in the Republic of Vietnam during the Vietnam 
era, and he has one of several diseases that are considered, 
for VA purposes, presumptively associated with Agent Orange 
exposure, even if there is no record of their manifestation 
during service.  See, in this regard, 38 U.S.C.A. §§ 1113, 
1116 (West 1991); and 38 C.F.R. §§ 3.307(a), 3.309(e) (1999).

For VA purposes, the Vietnam era began on February 28, 1961, 
and ended on May
7, 1975, inclusive, if the veteran served in the Republic of 
Vietnam during that period.  For all other cases, the Vietnam 
era began on August 5, 1964.  38 C.F.R. § 3.2(f) (1999).  
Service in Vietnam includes service in the waters off-shore, 
or service in other locations if the conditions of service 
involved duty or visitation in Vietnam.  38 C.F.R. § 3.313(a) 
(1999).

Notwithstanding the foregoing, a claimant can also establish 
service connection with proof of actual direct causation, but 
this is a task that brings upon him or her the difficult 
burden of tracing causation to a condition or event during 
service.  Combee v. Brown, 34 F. 3d 1039 (Fed.Cir. 1994).

Insofar as claims for service connection for the cause of the 
veteran's death are concerned, the death of a veteran is to 
be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
The issue involved will be determined by the exercise of 
sound judgment, without recourse to speculation, after a 
careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran, 
including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (1999).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (1999).  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1) (1999).

The Court has indicated that, while the first of the 
requirements set forth in Caluza for the submission of a 
well-grounded claim (evidence of a current or present 
disability) is always met in claims for service connection 
for the cause of the veteran's death (the current disability 
being the condition that caused the veteran to die), the last 
two requirements need to be supported by the evidence of 
record.  Ramey v. Brown, 9 Vet. App. 40, 46 (1996).  If the 
appellant fails to present competent medical evidence of a 
causal relationship between the veteran's death and an 
inservice occurrence or event, his or her claim for direct 
service connection for the veteran's death fails as not well 
grounded.  Id.

In the present case, the appellant contends that the death of 
the veteran should be service-connected because the medical 
conditions that caused his death in November 1995 are 
causally related to his having been exposed to Agent Orange 
while serving on active duty in the Republic of Vietnam, 
and/or in the Republic of Korea, during the Vietnam era.


Factual background, and a discussion of the pertinent 
evidence in the files:

A review of the service medical records reveals that the 
veteran's foreign service while on active duty was limited to 
Germany and Korea.  There is no competent evidence in the 
file showing that the veteran served on active duty in the 
Republic of Vietnam at any time, or that he was exposed to 
herbicides such as Agent Orange at any time during his 20 
years of active military service.

The medical evidence in the file, which includes copies of 
medical records produced at military facilities after service 
between 1973 and 1995, reveals  diagnoses of squamous cell 
carcinoma in March 1988 and May 1989, and an initial 
diagnosis of chronic lymphocytic leukemia (CLL) in November 
1989.  None of these records, however, contains any type of 
medical opinion addressing the most likely etiology of either 
medical condition.

According to his certificate of death, the veteran died while 
being treated at the Eisenhower Army Medical Center in 
November 1995, after sustaining a multi-organ system failure 
that was due to CLL and metastatic squamous cell carcinoma.  
The approximate interval between the onset of these 
conditions and the veteran's actual death was reported as six 
months, and an autopsy of the veteran's body was not 
performed.

At the time of his death, the veteran was not service-
connected for any disability, nor was he in receipt of any 
type of VA benefits.

The record further shows that, in an attempt to have an 
evidentiary record as complete as possible, the RO invited 
the appellant, in writing and on two separate occasions, to 
submit any additional evidence that might be pertinent to her 
claim for service connection for the cause of the veteran's 
death, to include any doctor's statements supporting her 
allegations.  Unfortunately, the appellant did not respond to 
either communication, and she has not submitted any competent 
evidence demonstrating that the veteran was actually exposed 
to Agent Orange during service, and that there is a nexus, or 
causal relationship, between the conditions that caused the 
veteran's death in November 1995 and inservice incidents or 
events, to include the claimed, but unproven, exposure to 
Agent Orange.

Legal analysis:

As noted above, the record does not show that the veteran is 
a Vietnam war veteran, as defined by the pertinent 
regulations.  Insofar as the veteran cannot be considered a 
Vietnam war veteran for VA purposes, the Agent Orange 
presumptive provisions are not applicable to this matter.  It 
remains to be determined, however, whether the benefit sought 
on appeal can be granted on a direct service connection 
basis.  It cannot, as explained in the following paragraphs.

It is readily apparent, from the above discussion of the 
pertinent evidence in the files, that, while the Caluza 
criterion of a present disability has been met in this case, 
the remaining two criteria have not been met, as it has not 
been objectively shown that the CLL and metastatic squamous 
cell carcinoma that led to the veteran's death in November 
1995, which were first diagnosed approximately 16 and 26 
years, respectively, after the veteran's separation from 
active military service, had their onset during service, or 
are in any way causally related to service.

Regarding the Caluza criterion of a nexus, the Board must 
note that the only evidence of causation in the record 
consists of the appellant's own, unsubstantiated statements, 
which, since she has not shown, nor claimed, that she is a 
medical expert, are considered lay evidence and, as such, are 
insufficient to render her claim well grounded.  In this 
regard, it is noted that the Court has indicated that a 
claimant would not meet his or her burden of presenting a 
plausible or possible claim merely by offering lay testimony 
because lay persons are not competent to offer medical 
opinions.  See, Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a) (West 1991); and if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

The Board certainly is aware of the fact that the appellant 
believes that the veteran's death should be service-connected 
but, unfortunately, as noted above, no competent medical 
evidence supporting her contentions is of record, and her 
contentions therefore remain speculative in nature.  VA 
regulation, as explained earlier in this decision, precludes 
a grant of service connection for the cause of a veteran's 
death based on speculative evidence.  See, 38 C.F.R. 
§ 3.312(a) (1999).

In view of the above, the Board concludes that the appellant 
has failed to fulfill her initial duty to submit a claim for 
service connection for the cause of the veteran's death that 
is well grounded or capable of substantiation, and that, in 
failing to do so, has prevented the Board from acquiring 
jurisdiction over her appeal.

Additionally, the Board notes that the appellant has not 
reported that any competent evidence exists that, if 
obtained, would establish a well-grounded claim for service 
connection for the cause of the veteran's death.  Under these 
circumstances, VA has no further duty to assist her in the 
development of her claim.  Epps v. Brown, 9 Vet. App. 341 
(1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  





CONTINUED ON THE NEXT PAGE

ORDER

Service connection for the cause of the veteran's death, on a 
direct basis, or secondary to alleged Agent Orange exposure, 
is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

